DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Response to Amendment
Claims 1-2, 4 and 7-10 are currently pending in the present application. Claims 1-2 and 9 are currently amended; claims 3, 5-6 and 11 are canceled; claims 4 and 7-8 are original; and claim 10 is previously presented. The amendment dated April 25, 2022 has been entered into the record. 

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are not persuasive by the following reasons:
(1) Applicant argues that Chen does not disclose a pitch of the chiral agent is 7 times the liquid crystal cell gap (Remarks, Page 6).
Examiner notes that, however, Chen teaches a pitch of the chiral agent is about 3.33 to 5 times the liquid crystal cell gap, and identifies the result effective variables, i.e., the parameter of the LC rotations as a ratio of the thickness of the LC layer d to the pitch of the chiral dopants p, for matching the chirality of the LC molecules with the design of the electrode patterns, so as to improve transmittance characteristics (Chen: Paragraphs [0007]-[0008], [0031]-[0032]). When conditions of a claim, such as the parameter of the LC rotations, are results-effective variables, i.e., variables which, when modified, achieve a recognized result, it is not inventive to discover the optimum or workable values for the variable by routine experimentation (MPEP 2144.05). 
(2) Applicant further argues that Chen does not disclose a width of the black matrix in a wide area of the dark lines is greater than a width of the black matrix in a narrow area of the dark lines; and Shoraku merely discloses that opaque portions with relatively broad widths may be defined by the black matrix layer 132 on the CF substrate (Remarks, Pages 6-8).
Examiner notes that Shoraku teaches arranging an opaque member and defining its width to shield dark lines as needed (Figures 1 and 19 and see at least Paragraphs [0136] “if an opaque member needs to be arranged within the pixel region, the opaque member is preferably arranged to hide these dark lines” and [0182] “opaque portions with relatively broad widths … may be defined by the black matrix layer 132”, and [0160] “to minimize the decrease in optical efficiency caused by the opaque member arranged within the pixel region, the opaque member is preferably arranged so as to hide the dark area”). Because Shoraku teaches arranging the opaque member, which may be defined by the black matrix layer, to hide the dark area, one of ordinary skill in the art at a time before the effective filing date of the invention would understand that the widths of the black matrix may be adjusted to hide or cover the dark lines as required, for the purpose of increasing the effective aperture ratio of the pixel (Shoraku: Paragraph [0136]).
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below.

Claim Objections
Claims 1-2 and 9 are objected to because of the following informalities:
In claim 1, lines 10-11, “a region with a wavelength below 500 nm increase a transmittance” should be “a region with a wavelength below 500 nm increase a transmittance”.
In claim 2, lines 8-9, “a region with a wavelength below 500 nm increase a transmittance” should be “a region with a wavelength below 500 nm increase a transmittance”.
In claim 9, lines 5-6, “a region with a wavelength below 500 nm increase a transmittance” should be “a region with a wavelength below 500 nm increase a transmittance”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0250216, “Chen”), of record, in view of Shoraku et al. (US 2009/0284703, “Shoraku”), of record.
Regarding claim 2, Chen discloses a display device (Figures 1-3), comprising:
a first substrate (212; Paragraph [0026]), a second substrate (204; Paragraph [0027]), and liquid crystal (203; Paragraph [0031]) disposed between the first substrate and the second substrate (Figures 1 and 3);
wherein the liquid crystal comprises a chiral agent (Paragraph [0031] “chiral dopants”), the first substrate is provided with a driving electrode (216; Paragraph [0030]), and the second substrate is provided with a black matrix (Paragraph [0027]);
wherein the driving electrode is arranged asymmetrically (see the top view of electrode patterns shown in Figure 2, where the pixel units 422 are disposed asymmetrically without mirror symmetry at least along the horizontal direction), or the black matrix is arranged asymmetrically; and
wherein the driving electrode is asymmetrically arranged according to dark lines around pixels of display device (see Paragraph [0025] "optical dark lines generated in the boundary of the LC display device can be suppressed by the designs of the pixel electrode unit and the opposite electrode unit of the LC display device" and Figure 2 teaching optical dark lines generated in the boundary of the LC display device being suppressed by the electrode patterns asymmetrically without mirror symmetry at least along the horizontal direction), areas of dark line regions are irregular and asymmetric (Figure 4f; Paragraph [0036]), the driving electrode is irregular and asymmetrical (Figure 2).
Chen does not necessarily disclose the pitch of the chiral agent is 7 times a liquid crystal cell gap, such that a region with a wavelength below 500 nm increase a transmittance.
However, Chen teaches a pitch of the chiral agent is about 3.33 to 5 times a liquid crystal cell gap (Paragraph [0031] “a parameter of the LC rotations (d/p ratio) of the LC layer 202 with chiral dopants is between 0.2 and 0.3”; since (d/p ratio) of the LC layer is between 0.2 and 0.3, (10/3)d<p<5d is satisfied, i.e., the pitch is about 3.33 to 5 times a liquid crystal cell gap), and further identifies the result effective variables, i.e., the parameter of the LC rotations as a ratio of the thickness of the LC layer d to the pitch of the chiral dopants p. When conditions of a claim, such as the parameter of the LC rotations, are results-effective variables, i.e., variables which, when modified, achieve a recognized result, it is not inventive to discover the optimum or workable values for the variable by routine experimentation (MPEP 2144.05). Hence, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the pitch of the chiral agent as disclosed by Chen, to optimize the transmittance of the liquid crystal display device, wherein the pitch of the chiral agent is 7 times a liquid crystal cell gap, for the purpose of considering the chirality of the liquid crystal (LC) molecules in a liquid crystal display device to suppress optical dark, thereby improving transmittance characteristics (Chen: Paragraphs [0007]-[0008], [0032]). Chen also teaches the transmittance of a liquid crystal display device is being improved with a such embodiment (Paragraph [0044], Tables I and II). Because a liquid crystal display device (LCD) is generally known to display visible lights, which includes blue light having a wavelength of 450nm, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device as disclosed Chen, such that a region with a wavelength below 500 nm increase a transmittance, for the purpose of further improving the transmittance of the total display area of the LC device (Chen: Paragraph [0044]).
Chen fails to disclose that a width of the black matrix in a wide area of the dark lines is greater than a width of the black matrix in a narrow area of the dark lines, and the black matrix is irregular and asymmetrical.
However, Shoraku teaches arranging an opaque member and defining its width to shield dark lines as needed (Figures 1 and 19 and see at least Paragraphs [0136] “if an opaque member needs to be arranged within the pixel region, the opaque member is preferably arranged to hide these dark lines”, [0182] “opaque portions with relatively broad widths … may be defined by the black matrix layer 132”, and [0160] “to minimize the decrease in optical efficiency caused by the opaque member arranged within the pixel region, the opaque member is preferably arranged so as to hide the dark area”). 
Because Shoraku teaches preferably arranging the opaque member, which may be defined by the black matrix layer, to hide the dark area, and where areas of dark line regions are irregular and asymmetric, it would have been obvious for one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device as disclosed by Chen with the teachings of Shoraku, wherein a width of the black matrix in a wide area of the dark lines is greater than a width of the black matrix in a narrow area of the dark lines, and the black matrix is irregular and asymmetrical, for the purpose of increasing the effective aperture ratio of the pixel (Shoraku: Paragraph [0136]).

Regarding claim 4, Chen discloses the limitations of claim 2 above, and further discloses that a product of an optical birefringence value of the liquid crystal and a thickness of a panel cell ranges from 300 nm to 500 nm ([0031] “a parameter of the optical path difference (Δnd) of the LC layer with chiral dopants is between 330 nm and 500 nm, wherein d is a thickness of the LC layer with chiral dopants, P is a pitch of the chiral dopants, and Δn is a birefringence coefficient of the LC layer 202 with chiral dopants” teaching the product of the optical birefringence value Δn and the thickness of the LC layer d being between 330 nm and 500 nm”).

Regarding claim 7, Chen discloses the limitations of claim 2 above, and further discloses that the first substrate is a thin film transistor array substrate, the second substrate is a color filter substrate, and the liquid crystal is a negative liquid crystal (Paragraphs [0026]-[0027] and [0029]).

Regarding claim 9, Chen discloses a manufacturing method of a display device (Figures 1-3), comprising:
doping a chiral agent in liquid crystal (Paragraph [0031]) and disposing the liquid crystal doped with the chiral agent between a first substrate and a second substrate (Figures 1 and 3; 203 disposed between 212 and 204); and
asymmetrically arranging a driving electrode (see the top view of electrode patterns shown in Figure 2, where the pixel units 422 are disposed asymmetrically without mirror symmetry at least along the horizontal direction) or asymmetrically arranging a black matrix and
wherein the driving electrode is asymmetrically arranged according to dark lines around pixels of display device (see Paragraph [0025] "optical dark lines generated in the boundary of the LC display device can be suppressed by the designs of the pixel electrode unit and the opposite electrode unit of the LC display device" and Figure 2 teaching optical dark lines generated in the boundary of the LC display device being suppressed by the electrode patterns asymmetrically without mirror symmetry at least along the horizontal direction), areas of dark line regions are irregular and asymmetric (Figure 4f; Paragraph [0036]), the driving electrode is irregular and asymmetrical (Figure 2).
Chen does not necessarily disclose the pitch of the chiral agent is 7 times a liquid crystal cell gap, such that a region with a wavelength below 500 nm increase a transmittance.
However, Chen teaches a pitch of the chiral agent is about 3.33 to 5 times a liquid crystal cell gap (Paragraph [0031] “a parameter of the LC rotations (d/p ratio) of the LC layer 202 with chiral dopants is between 0.2 and 0.3”; since (d/p ratio) of the LC layer is between 0.2 and 0.3, (10/3)d<p<5d is satisfied, i.e., the pitch is about 3.33 to 5 times a liquid crystal cell gap), and further identifies the result effective variables, i.e., the parameter of the LC rotations as a ratio of the thickness of the LC layer d to the pitch of the chiral dopants p. When conditions of a claim, such as the parameter of the LC rotations, are results-effective variables, i.e., variables which, when modified, achieve a recognized result, it is not inventive to discover the optimum or workable values for the variable by routine experimentation (MPEP 2144.05). Hence, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the pitch of the chiral agent as disclosed by Chen, to optimize the transmittance of the liquid crystal display device, wherein the pitch of the chiral agent is 7 times a liquid crystal cell gap, for the purpose of considering the chirality of the liquid crystal (LC) molecules in a liquid crystal display device to suppress optical dark, thereby improving transmittance characteristics (Chen: Paragraphs [0007]-[0008], [0032]). Chen also teaches the transmittance of a liquid crystal display device is being improved with a such embodiment (Paragraph [0044], Tables I and II). Because a liquid crystal display device (LCD) is generally known to display visible lights, which includes blue light having a wavelength of 450nm, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device as disclosed Chen, such that a region with a wavelength below 500 nm increase a transmittance, for the purpose of further improving the transmittance of the total display area of the LC device (Chen: Paragraph [0044]).
Chen fails to disclose that a width of the black matrix in a wide area of the dark lines is greater than a width of the black matrix in a narrow area of the dark lines, and the black matrix is irregular and asymmetrical.
However, Shoraku teaches arranging an opaque member and defining its width to shield dark lines as needed (Figures 1 and 19 and see at least Paragraphs [0136] “if an opaque member needs to be arranged within the pixel region, the opaque member is preferably arranged to hide these dark lines”, [0182] “opaque portions with relatively broad widths … may be defined by the black matrix layer 132”, and [0160] “to minimize the decrease in optical efficiency caused by the opaque member arranged within the pixel region, the opaque member is preferably arranged so as to hide the dark area”). 
Because Shoraku teaches preferably arranging the opaque member, which may be defined by the black matrix layer, to hide the dark area, and where areas of dark line regions are irregular and asymmetric, it would have been obvious for one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device as disclosed by Chen with the teachings of Shoraku, wherein a width of the black matrix in a wide area of the dark lines is greater than a width of the black matrix in a narrow area of the dark lines, and the black matrix is irregular and asymmetrical, for the purpose of increasing the effective aperture ratio of the pixel (Shoraku: Paragraph [0136]).

Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Shoraku, and in further view of Zhong et al. (US 2017/0045775, “Zhong”), of record.
Regarding claim 1, Chen discloses a display device (Figures 1-2), comprising:
a first substrate (212; Paragraph [0026]), a second substrate (204; Paragraph [0027]), and liquid crystal (203; Paragraph [0031]) disposed between the first substrate and the second substrate;
wherein the liquid crystal comprises a chiral agent (Paragraph [0031] “chiral dopants”), the first substrate is provided with a driving electrode (216; Paragraph [0030]), and the second substrate is provided with a black matrix (Paragraph [0027]);
wherein the driving electrode is arranged asymmetrically (see the top view of electrode patterns shown in Figure 2, where the pixel units 422 are disposed asymmetrically without mirror symmetry at least along the horizontal direction), or the black matrix is arranged asymmetrically, a product of an optical birefringence value of the liquid crystal and a thickness of a panel cell ranges from 300 nm to 500 nm (Paragraph [0031] “a parameter of the optical path difference (Δnd) of the LC layer with chiral dopants is between 330 nm and 500 nm, wherein d is a thickness of the LC layer with chiral dopants, P is a pitch of the chiral dopants, and Δn is a birefringence coefficient of the LC layer 202 with chiral dopants” teaching the product of the optical birefringence value Δn and the thickness of the LC layer d being between 330 nm and 500 nm”); and
wherein the driving electrode is asymmetrically arranged according to dark lines around pixels of display device (see Paragraph [0025] "optical dark lines generated in the boundary of the LC display device can be suppressed by the designs of the pixel electrode unit and the opposite electrode unit of the LC display device" and Figure 2 teaching optical dark lines generated in the boundary of the LC display device being suppressed by the electrode patterns asymmetrically without mirror symmetry at least along the horizontal direction), areas of dark line regions are irregular and asymmetric (Figure 4f; Paragraph [0036]), the driving electrode is irregular and asymmetrical (Figure 2).
Chen does not necessarily disclose the pitch of the chiral agent is 7 times a liquid crystal cell gap, such that a region with a wavelength below 500 nm increase a transmittance.
However, Chen teaches a pitch of the chiral agent is about 3.33 to 5 times a liquid crystal cell gap (Paragraph [0031] “a parameter of the LC rotations (d/p ratio) of the LC layer 202 with chiral dopants is between 0.2 and 0.3”; since (d/p ratio) of the LC layer is between 0.2 and 0.3, (10/3)d<p<5d is satisfied, i.e., the pitch is about 3.33 to 5 times a liquid crystal cell gap), and further identifies the result effective variables, i.e., the parameter of the LC rotations as a ratio of the thickness of the LC layer d to the pitch of the chiral dopants p. When conditions of a claim, such as the parameter of the LC rotations, are results-effective variables, i.e., variables which, when modified, achieve a recognized result, it is not inventive to discover the optimum or workable values for the variable by routine experimentation (MPEP 2144.05). Hence, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the pitch of the chiral agent as disclosed by Chen, to optimize the transmittance of the liquid crystal display device, wherein the pitch of the chiral agent is 7 times a liquid crystal cell gap, for the purpose of considering the chirality of the liquid crystal (LC) molecules in a liquid crystal display device to suppress optical dark, thereby improving transmittance characteristics (Chen: Paragraphs [0007]-[0008], [0032]). Chen also teaches the transmittance of a liquid crystal display device is being improved with a such embodiment (Paragraph [0044], Tables I and II). Because a liquid crystal display device (LCD) is generally known to display visible lights, which includes blue light having a wavelength of 450nm, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device as disclosed Chen, such that a region with a wavelength below 500 nm increase a transmittance, for the purpose of further improving the transmittance of the total display area of the LC device (Chen: Paragraph [0044]).
Chen fails to disclose the first substrate and the second substrate are each a flexible substrate or a common substrate.
However, Zhong teaches providing a flexible liquid crystal display, comprising a first substrate and a second substrate, where both the first substrate and the second substrate are flexible transparent substrates (Paragraphs [0008], [0015]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify by the display device as disclosed Chen with the teachings of Zhong, wherein the first substrate and the second substrate are each a flexible substrate or a common substrate, for the purpose of providing a liquid crystal display device for wearable applications such as smart glasses, smart phone, etc. (Zhong: Paragraph [0002], [0007]).
Chen fails to disclose that a width of the black matrix in a wide area of the dark lines is greater than a width of the black matrix in a narrow area of the dark lines, and the black matrix is irregular and asymmetrical.
However, Shoraku teaches arranging an opaque member and defining its width to shield dark lines as needed (Figures 1 and 19 and see at least Paragraphs [0136] “if an opaque member needs to be arranged within the pixel region, the opaque member is preferably arranged to hide these dark lines”, [0182] “opaque portions with relatively broad widths … may be defined by the black matrix layer 132”, and [0160] “to minimize the decrease in optical efficiency caused by the opaque member arranged within the pixel region, the opaque member is preferably arranged so as to hide the dark area”). 
Because Shoraku teaches preferably arranging the opaque member, which may be defined by the black matrix layer, to hide the dark area, it would have been obvious for one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device as disclosed by Chen with the teachings of Shoraku, wherein a width of the black matrix in a wide area of the dark lines is greater than a width of the black matrix in a narrow area of the dark lines, and the black matrix is irregular and asymmetrical, for the purpose of increasing the effective aperture ratio of the pixel (Shoraku: Paragraph [0136]).

Regarding claim 8, Chen discloses the limitations of claim 2 above.
Chen does not disclose the first substrate and the second substrate are each a flexible substrate or a common substrate.
However, Zhong teaches providing a flexible liquid crystal display comprising a first substrate and a second substrate, where both the first substrate and the second substrate are flexible transparent substrates (Paragraphs [0008], [0015]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device as disclosed by Chen with the teachings of Zhong, wherein the first substrate and the second substrate are each a flexible substrate or a common substrate, for the purpose of providing a liquid crystal display device for wearable applications such as smart glasses, smart phone, etc. (Zhong: Paragraphs [0002], [0007]).

Regarding claim 10, Chen discloses the limitations of claim 9 above, and further discloses that the method of doping the chiral agent in liquid crystal and disposing the liquid crystal doped with the chiral agent between the first substrate and the second substrate comprises:
injecting the liquid crystal into a liquid crystal layer (Figures 1 and 3; 203 being disposed into 202), wherein a product of an optical birefringence value of the liquid crystal and a thickness of a panel cell ranges from 300 nm to 500 nm (Paragraph [0031] “a parameter of the optical path difference (Δnd) of the LC layer with chiral dopants is between 330 nm and 500 nm, wherein d is a thickness of the LC layer with chiral dopants, P is a pitch of the chiral dopants, and Δn is a birefringence coefficient of the LC layer 202 with chiral dopants” teaching the product of the optical birefringence value Δn and the thickness of the LC layer d being between 330 nm and 500 nm”);
adding the chiral agent to the liquid crystal (Paragraph [0031]); and
performing a predetermined process on the liquid crystal (Paragraph [0031] teaching the process of controlling the thickness of the LC layer).
	Chen does not explicitly disclose bonding to form a liquid crystal cell.
	Zhong teaches fixing a color filter substrate and an array substrate together with seal for filling a liquid crystal layer (Paragraph [0043]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method as disclosed by Chen with the teachings of Zhong, to have bonding to form a liquid crystal cell, for the purpose of fixing two substrates together to form an accommodating space therebetween with seal (Zhong: Paragraph [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN Y JUNG/
Patent Examiner, Art Unit 2871